DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (US 6199948).  Regarding claim 11, Bush teaches a vehicle seatback comprising: a longitudinal bolster (122) disposed along a side (back side) of the seatback; a laterally disposed pocket (126) extending across the longitudinal bolster (see Figure 14); and a longitudinally disposed pocket (124) extending along the longitudinal bolster (122) and in an overlapping arrangement with the laterally disposed pocket (126 – see Figure 14).  The examiner notes that the term “bolster” is not specifically defined within the original specification.  The term is used in conjunction with items illustrated in Figures 21 and 25 (for example).  It appears that the “bolsters” are items used for cushioning and/or support.  Dictionary.com defines a “bolster” as “any pillow, cushion, or pad.”  Item 122 of Bush can be considered a bolster under broadest reasonable interpretation as it can be used as a cushion or pad and it can be used to support items.  To overcome the rejection, the applicant may want to more narrowly define the term. 

Regarding claim 12, Bush teaches wherein the overlapping arrangement includes the laterally disposed pocket (126) on the outside of the longitudinally disposed pocket (124 – see Figure 14).

Regarding claim 13, Bush teaches a zipper extending along the longitudinally disposed pocket (124 – see Figure 14).

Regarding claim 14, Bush teaches wherein the laterally disposed pocket (126) includes an end adjacent to the zipper (see Figure 14).

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritzel et al. (US D562576).  Regarding claim 17, Ritzel teaches a vehicle seating assembly comprising: a seat including: a seat middle; a seat bolster; and a seat opening defined by a seat passageway between the seat middle and the seat bolster (see Figure 1).  The examiner notes that amending the language “seatback” to “seat” makes the claim broader as a seatback is part of a seat.  To overcome the rejection (but most likely not place the claim in condition for allowance), the applicant may want claim “seat bottom cushion” rather than “seat.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2005/0110310) in view of Mathias et al. (US 7084932).  Regarding claim 1, Mayer teaches a seatback (10) for a vehicle (11) seating assembly (see Figures 1 and 2) comprising: a rear portion defining a panel mounting surface (17); a seat frame (18, see Figure 3); a panel (24) selectively removable from a seat frame (via 28 and 29; see paragraphs [0051], [0056]) and having an aperture (aperture at the top of 36 in Figure 1; or, aperture at the top of 23 in Figure 3); a storage container (23 or 36) extending from the aperture and toward the seat frame.  
However, Mayer does not distinctly disclose a panel release disposed adjacent to the aperture and configured to detach the panel from the panel mounting surface upon exertion of a force on the panel release.  Mathias, in a similar field of endeavor teaches a panel release (102) configured to detach a panel (38) from a panel mounting surface (80) upon exertion of a force on the panel release (see Figures 7a-7c and column 7, lines 26-44), wherein the panel release in the locked position functions as a device holder (see column 7, lines 26-44.  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the seatback of Mayer to include a panel release button (like item 102 of Mathias) next to the aperture in order to make it easier to remove item 24 from the mounting surface 17.  The examiner notes that “substantial reconstruction” would not have to occur to incorporate the push button release of Mathias into Mayer.  The push button 102, along with the latch arm 100 and engagement portion 104 can be easily incorporated into the back of panel 24 of Mayer much like they are incorporated into Mathias.  A detent 106, like that of Mathias, can be easily incorporated into the seatback of Mayer such that the engagement portion can mate therewith to lock the panel in place with the seatback.

Regarding claims 2 and 8, Mayer teaches in paragraphs [0051], [0056], [0058] and in Figures 2 and 4 fastening elements (28 and 29) that mate the panel and panel mounting surface.  The specifics of the fastening elements are not given; however, it would have been obvious to one having ordinary skill in the art to modify the fastening elements of Mayer to be snaps/clips selectively engaged/disengaged with holes/recesses since such are well known removeable fastening elements in the art and simple substitution of one known element for another to obtain a predictable results is obvious.

Regarding claim 3, Mayer teaches wherein the storage container extends below the aperture (see Figures 1 and 3).

Regarding claim 4, Mayer teaches wherein the aperture has an oblong opening (see Figure 1).

Claims 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2005/0110310) in view of Mathias et al. (US 7084932) as applied above and in further view of Pesta et al. (US 6142561).  Regarding claims 5-6, it is described above what is disclosed by Mayer in view of Mathias; however, the references do not distinctly disclose a pair of opposing hooks disposed on the panel. 
Pesta, in a similar field of endeavor, teaches a pair of opposing hooks disposed on the panel (see items 80 in Figure 5).  It would have been obvious to one having ordinary skill in the art to modify the panel of Mayer to include the opposing hooks (80) of Pesta on either side of the pocket (36) in order for a user to be able to hang items therefrom.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2005/0110310) in view of Mathias et al. (US 7084932) and Pesta et al. (US 6142561) as applied above and in further view of Cassellia et al. (US 8141948).  Regarding claim 7, it is described above what is disclosed by Mayer in view of Mathias and Pesta; however, the references do not distinctly disclose a net defining an outer surface of the pocket.
Cassellia, in a similar field of endeavor, teaches a pocket on the back of a seat wherein the pocket has a mesh (or net) outer surface (see item 210 in Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the material of the pocket of Mayer to be netting (as in Cassellia) in order to have a breathable and see-thru material for certain contents a user may want kept in the pocket.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 6199948) in view of Scicluna (US 2010/0282809).  Regarding claim 15, it is described above what is disclosed by Bush; however, the reference does not distinctly disclose wherein the longitudinal bolster includes a pair of opposing longitudinal bolsters disposed on opposing sides of the seatback, wherein the laterally disposed pocket includes a pair of laterally disposed pockets in an overlapping arrangement with the pair of opposing longitudinal bolsters.
Scicluna teaches a backpack that can be attached to a seat back having storage.  The item of Scicluna has a pair of opposing longitudinal bolsters disposed on opposing sides of the back, wherein the laterally disposed pocket includes a pair of laterally disposed pockets in an overlapping arrangement with the pair of opposing longitudinal bolsters (see Figure 4).  It would have been obvious to one having ordinary skill in the art to modify the seatback of Bush to have the longitudinal pocket set up like Scicluna in order for a user to be able to store more items.

Regarding claim 16, Scicluna further teaches one or more additional laterally extending pockets disposed between the pair of laterally disposed pockets and the headrest (see additional pocket in Figure 5).  The examiner notes that neither Bush nor Scicluna distinctly discloses a headrest extending from the seatback; however, Bush teaches a seatback and it is notoriously well known that vehicle seats (as well as other seats) can have a headrest extending therefrom for the comfort and protection of a user.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritzel et al. (US D562576) in view of Ferrara (US 3924893).  Regarding claim 18, it is described above what is disclosed by Ritzel; however, the reference does not distinctly disclose wherein a breathable material extends from the seatback middle to each of the pair of opposing longitudinal bolsters.
Ferrara, in a similar field of endeavor, teaches a mesh material (58, 62) extending from a seatback middle to the opposing longitudinal bolsters.  It would have been obvious to one having ordinary skill in the art to modify the seatback of Ritzel and include the mesh material of Ferrara covering the openings in order to add comfort and better aesthetics to the chair of Ritzel.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritzel et al. (US D562576) in view of Ferrara (US 3924893) as described above and in further view of Mayer et al. (US 2005/0110310).  Regarding claims 19-20, it is described above what is disclosed by Ritzel in view of Ferrara; however, the references do not distinctly disclose wherein the seatback middle includes a pocket.  Mayer, in a similar field of endeavor, teaches a seatback having a pocket (36).  It would have been obvious to one having ordinary skill in the art to modify the seatback of Ritzel to include the pocket (36) of Mayer in order for a user to store their belongings.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.  The examiner notes that the response to arguments can be found within the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636